DAVIDSON, Judge.
This is a conviction for the felony offense of drunken driving, with punishment assessed at 730 days in jail.
 The evidence fails to identify the appellant as being the same person who was alleged to have been convicted of the prior misdemeanor offense.
When a prior conviction is a part of the offense here charged, the accused must be identified as being the same person who was convicted of the prior misdemeanor offense of drunken driving. Johnson v. State, 160 Tex.Cr.R. 290, 269 S.W.2d 393.
Because the evidence is insufficient to show appellant’s guilt in the particular mentioned, the judgment is reversed and the cause is remanded.